Brown, J.
{dissenting). The rights of the appellant and the powers and duties of the respondent trustee depend upon a construction of the final judgment. That judgment incorporated the terms of the will by reference and that, in turn, by reference incorporated the terms of an antenuptial agreement as affected by a postnuptial modification. This sounds complicated but actually it is as though the final judgment *157had repeated the words of the postnuptial agreement. Such words, pertinent to this controversy, are:
“. . . that she shall be permitted to occupy rent-free his homestead premises, with furnishings and equipment, or either of his other houses or duplexes, and also any summer home which he may own at the time of his demise; that she is to supervise and rent out to best advantage the remaining real estate, and collect the rents, issues, and profits thereof, make necessary or desirable improvements and repairs, pay taxes and water assessments, and fire and other insurance premiums, and each month apply the excess on account of her allowance, and whenever such net rentals shall be less than one hundred ten' ($110) dollars a month, the executor and/or trustee of his estate upon demand shall pay to her the deficiency, so that her net income shall at all times be one hundred ten ($110) dollars a month — . . .”
The provisions dealing with real estate are in two parts. The first concerns the residence of the widow. She has that, rent-free. The second part concerns the rental property, which is all the other real estate left by the deceased. The widow is to rent it to the best advantage, keep it improved and in repair, pay taxes, assessments, and insurance premiums and each month keep the net rentals for herself. If such net rentals fall short of $110 per month the trustee is to make up the difference. The net return of a thing is the return which remains after charges attributable to that thing have been met. I can find no justification in the final judgment, or in the documents incorporated in it, for charging against gross rentals, to ascertain net rentals, money laid out on nonrental property.
We may presume that it was Mr. Greiling’s intent to make adequate provision for his widow. He set up a plan which he supposed would suffice, using plain words and well-understood terms. The plan may have failed, but if it did its inadequacy does not warrant a court in substituting another one, inconsistent with the words Mr. Greiling used, and jus*158tify the substitution because it carries out the predominant intent of liberal provision for the widow. We may not disregard the testator’s chosen means in order to accomplish his probable ends.
“ ‘. . . courts do not sit to write wills, but to construe them, . . .’
“. . . The writing itself occasions no uncertainty, and therefore the wisdom or lack of wisdom in the method used by the testatrix in devising the property does not open the door for questions of construction. No ambiguity exists, and the will must stand as drawn.” Will of Suhling (1951), 258 Wis. 215, 219, 220, 45 N. W. (2d) 608.
In my opinion the trial court correctly treated these expenditures as matters to be handled by the widow out of her allowance and not properly to be added to her allowance by the trustee.
I wish to note a particular protest against the method used by the court to discover the testator’s intent, namely, the test of practical construction. I agree wholeheartedly that, if there is ambiguity in a contract, the practical interpretation of the parties to it is to be given great weight. But the widow here is not claiming under a contract. She is claiming under a will; otherwise this controversy would not be in county court at all. Therefore we are concerned with the testator’s expressed intent, carried over into the final judgment-. The language to be construed is that originated or adopted by the testator. Third parties, such as executors or trustees, did not choose the language in the first place and are not responsible for it, and to assert that their conduct indicates how the dead man meant his words to be understood seems to me to be logically unsound and without legal sanction.
I am authorized to say that Mr. Justice Broadfoot and Mr. Justice Gehl join in this dissent.